Motion referred to the court that rendered the decision. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ. Motion to resettle order of this court dated June 12, 1950, so as to incorporate therein a provision directing the appellant to reimburse the respondents for one half the amount paid by respondents under their guarantee. Motion denied, with $10 costs. The sentence stated in this court’s published decision (277 App. Div. 880), upon which the present inotion is based, is not to be interpreted as requiring appellant to assume one half the corporate obligations unsatisfied at the close of respondents’ operation of the business, payment of the whole of such obligations having been guaranteed by respondents. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.